J-A17012-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BRIAN BRANGAN,                              IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                         Appellee

                 v.

JOHN FEHER,

                         Appellant

                 v.
                                                 No. 2332 EDA 2014
ANGELA KAY AND DALE JOSEPH
BERCIER


        Appeal from the Judgment Entered December 19, 2014
             in the Court of Common Pleas of Bucks County
        Civil Division at No.: Consolidated with No. 2011-01377
                             No. 2011-00678


BRIAN BRANGAN,                              IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                         Appellant

                 v.

JOHN FEHER AND ANGELA KAY AND
DALE JOSEPH BERCIER

                         Appellee
                                                 No. 279 EDA 2015


        Appeal from the Judgment Entered December 19, 2014
             in the Court of Common Pleas of Bucks County
        Civil Division at No.: Consolidated with No. 2011-01377
                             No. 2011-00678
J-A17012-16


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                              FILED SEPTEMBER 01, 2016

        In this consolidated appeal, Appellant, Brian Brangan (Brangan), and

Cross-Appellant, John Feher (Feher), both appeal from the judgment entered

December 19, 2014, following a non-jury trial over their two replevin

actions. The trial court’s December 19, 2014 verdict was entered in favor of

Brangan and against Feher awarding possession of a 1976 Utility Trailer

(Trailer) to Brangan; in favor of Appellees, Angela Kay Bercier and Dale

Joseph Bercier, (Berciers), and against Brangan for the cost of the trailer

($27,000.00) plus interest; and in favor of the Berciers and against Brangan

and Feher for attorney’s fees. We vacate the judgment entered and remand

to the trial court.

        We take the factual and procedural history from the trial court’s

September 10, 2015 opinion and our independent review of the certified

record.     On April 19, 2000, Brangan purchased the Trailer through his

company, BTX Utility Services, Inc.            He received its title from the seller;

however, he never made any efforts to have it retitled into the name of BTX

Utility Services.     Brangan stored the Trailer on property leased from U.S.

Steel Corporation. (See Trial Court Opinion, 9/10/15, at 2).

        In 2008, Brangan’s father arranged with Feher for Brangan to store

the Trailer on Feher’s property. When Brangan delivered the Trailer, there

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.



                                           -2-
J-A17012-16



was no discussion of storage fees. Feher was not in the business of storage,

and the Trailer was neither winterized nor sheltered while on the property.

Feher never invoiced Brangan for storage fees. (See id. at 3).

         In 2010, Brangan listed the Trailer for sale on eBay and sold it to the

Berciers, together with some additional equipment, for $27,000.00.         (See

id.). The Berciers wired Brangan money for the sale, and he sent them the

title.   The Berciers transferred the title and registered the Trailer in their

names. (See id. at 4).

         When Brangan told Feher that he had sold the Trailer and attempted

to pick it up to deliver it to the Berciers, Feher presented him with a

landscaping bill for $20,000.00. The bill was made out to Brangan’s father,

who had died in March 2009.          Because he claimed Brangan owed him

storage fees, Feher refused to allow Brangan to pick up the Trailer unless he

paid the landscaping bill. (See id. at 4-5).

         On January 19, 2011, Brangan emailed Dale Bercier. (See id. at 5).

He explained the situation to him, and offered to refund 100% of the money

if the Trailer was not on its way soon. (See id.).    However, he explained “If

it has to go to court we will have to undo the sale.” (N.T. Trial, 8/23/13, at

31). On January 21, 2011, the Berciers contacted Brangan’s attorney and

explained that they could no longer wait on the equipment. They asked for

the return of the money paid because they had to purchase different

equipment to fulfill jobs they had contracted. Brangan failed to refund the




                                       -3-
J-A17012-16



Berciers money because he had spent “a goodly chunk of it” by January 21,

2011. (N.T. Trial, 8/23/13, at 31; see Trial Ct. Op., at 5).

      On January 24, 2011, Brangan filed a complaint in replevin against

Feher, together with a motion for issuance of a writ of seizure. (See Trial

Ct. Op., at 5). On February 7, 2011, at Brangan’s request, Bradley Stewart,

who is in the business of repossessing equipment, took possession of the

Trailer.

      On February 15, 2011, Feher filed a complaint in replevin against

Brangan and Stewart, together with a motion for a writ of seizure. (See id.

at 6). On February 23, 2011, the trial court granted Feher’s motion for writ

of seizure and authorized Feher to take possession of the Trailer pending

final disposition of the replevin action. It did not impose a replevin bond.

      On May 3, 2011, the Berciers were joined as additional defendants in

Feher’s replevin action. (See Trial Ct. Op., at 6). On November 23, 2011,

the two replevin actions were consolidated. (See Order, 11/23/11). On July

19, 2013, the Berciers filed an answer to Feher’s complaint and crossclaims

against Feher alleging tortious interference and against Brangan alleging

breach of warranty and fraud. (See Trial Ct. Op., at 7).

      On August 22, 2013, the case proceeded to a three-day non-jury trial.

The trial court took the matter under advisement on August 27, 2013. On

October 7, 2013, the court entered a verdict.      The verdict was entered in

favor of Brangan and against Feher with respect to possession of the Trailer;

in favor of the Berciers and against Brangan in the amount of $31,320.00;

                                     -4-
J-A17012-16



and in favor of the Berciers and against Brangan and Feher for attorneys’

fees in the amount of $15,581.33. (See id. at 7-8). The remaining claims

were all denied.

       Feher and Brangan both filed motions for post-trial relief, which the

trial court denied on July 1, 2014 and July 11, 2014, respectively.           Feher

filed his notice of appeal on August 7, 2014.1             The prothonotary entered

judgment on December 19, 2014.                 Brangan filed his notice of appeal on

January 14, 2015.

       On February 5, 2015, pursuant to the trial court’s order, Brangan filed

his timely statement of errors complained of on appeal.               See Pa.R.A.P.

1925(b). On April 23, 2015, pursuant to the trial court’s order, Feher filed

his statement of errors complained of on appeal. See id. The court entered

its opinion September 10, 2015. See Pa.R.A.P. 1925(a).

       Brangan raises eleven issues on appeal.

       1. Did the trial court commit legal error by granting [Feher] a
       writ of seizure without requiring Feher to post a replevin bond?

       2. Were the trial court’s February 23, 2011 and June 28, 2011
       [o]rders directing seizure of the [] Trailer supported by
____________________________________________


1
  Feher purports to appeal from the July 1, 2014 order denying his post-trial
motion. “An appeal from the denial of post-trial motions is interlocutory and
not a final appealable order.” Sagamore Estates Prop. Owners Ass'n v.
Sklar, 81 A.3d 981, 983 n.3 (Pa. Super. 2013) (citation omitted). However,
the prothonotary entered judgment on December 19, 2014. “The entry of
judgment sufficiently perfects our jurisdiction, and we may proceed to
consider the appeal on its merits.” Id.




                                           -5-
J-A17012-16


     competent evidence that Feher had a probable right to title or
     possession of the chattel?

     3. Did the trial court commit legal error by considering the
     crossclaims of [the Berciers], against [Brangan] for breach of
     warranty and fraud?

     4.    Did the trial court commit legal error by adjudicating
     rescission of the sale/purchase contract between Brangan and
     [the] Bercier[s]?

     5. Did the trial court commit legal error by awarding possession
     of the [] Trailer to Brangan despite the undisputed evidence the
     [T]railer was titled to, and owned by[] the Berciers?

     6. Did the trial court abuse its discretion by failing or refusing to
     act upon Brangan’s [m]otion for a [r]eplevin [b]ond and to
     [s]ever [s]pecial [d]amage [c]laims?

     7. Did the trial court commit legal error by failing to determine
     the money value of the [] Trailer or the amount of special
     damages sustained by the parties out of possession, here
     Brangan and [the] Bercier[s]?

     8. Did the trial court commit legal error by assessing counsel
     fees and damages against Brangan who prevailed in his defense
     of title to the [] Trailer against the adverse claims to title
     asserted by Feher?

     9. Did the trial court abuse its discretion by refusing to consider
     Brangan’s request for punitive damages?

     10. Did the trial court abuse its discretion and commit legal
     error by failing or refusing to act upon [Brangan’s] [m]otion for
     [r]econsideration, [c]larification and to [p]reserve [s]tatus [q]uo
     [p]ending [a]ppeal?

     11. Did the trial court abuse its discretion by questioning
     Brangan about inadmissible settlement discussions with [the]
     Bercier[s] and, thereafter, refusing to allow re-direct
     examination to rehabilitate Brangan’s credibility and character
     before the court?




                                     -6-
J-A17012-16



(Brangan’s Brief, at 7-8).2,    3



       Feher raises four issues on appeal.

       1. [Whether] [F]eher [is] entitled under Pennsylvania common
       law to a possessory lien against property stored by him—
       whether as a result of an express contract or a quantum meruit
       claim?

       2. [Whether] Feher is entitled to a possessive security interest
       in the subject [T]railer and equipment pursuant to 13
       Pa.C.S.[A.] §§ 9310(b)(6)[,] 9313(a)[?]

       3.    [Whether t]he [trial] court [] properly appl[ied] the
       Pennsylvania “law of the case” doctrine generally, and the law of
       coordinate jurisdiction particularly, to earlier proceedings and
       decisions of record in arriving at its verdict[?]

       4. [Whether t]he [trial] court [] properly appl[ied] Pennsylvania
       law in assessing payment of opponents’ attorney fees against []
       Feher[?]

(Feher’s Brief, at 1).

____________________________________________


2
 “[T]he effectiveness of appellate advocacy may suffer when counsel raises
numerous issues, to the point where a presumption arises that there is no
merit to any of them.” J.J. DeLuca Co., Inc. v. Toll Naval Associates, 56
A.3d 402, 410 (Pa. Super. 2012) (citations omitted).
3
  We note with disapproval Brangan’s failure to conform his brief to the
requirements of our Rules of Appellate Procedure. See Pa.R.A.P. 2119(a)
(“The argument shall be divided into as many parts as there are questions to
be argued; and shall have at the head of each part--in distinctive type or in
type distinctively displayed--the particular point treated therein, followed by
such discussion and citation of authorities as are deemed pertinent.”).
Brangan’s statement of questions involved contains eleven issues. However,
the argument section in his brief contains only seven designated sections,
none of which directly corresponds to any issue. (See Appellant’s Brief, at
24-40). Rather, if discussed at all, Brangan’s claims are developed
throughout the sections. (See generally, id.). However, to the extent we
are able to ascertain the issues presented, we will address Brangan’s claims.
See Forrester v. Hanson, 901 A.2d 548, 551 (Pa. Super. 2006).



                                           -7-
J-A17012-16



      Preliminary, we note “[t]he Rules of Appellate Procedure state

unequivocally that each question an appellant raises is to be supported by

discussion and analysis of pertinent authority. Failure to do so constitutes

waiver of the claim.” Giant Food Stores, LLC v. THF Silver Spring Dev.,

L.P., 959 A.2d 438, 444 (Pa. Super. 2008), appeal denied, 972 A.2d 522

(Pa. 2009) (citations and internal quotation marks omitted); see also

Lackner v. Glosser, 892 A.2d 21, 29–30 (Pa. Super. 2006) (holding failure

to offer analysis or case citation in support of relief results in waiver).

      “When deficiencies in a brief hinder our ability to conduct meaningful

appellate review, we may dismiss the appeal entirely or find certain issues to

be waived.”    Krauss v. Trane U.S. Inc., 104 A.3d 556, 584 (Pa. Super.

2014) (citing Pa.R.A.P. 2101; case citation omitted).        “This Court will not

consider the merits of an argument which fails to cite relevant case or

statutory authority.”    In re Estate of Whitley, 50 A.3d 203, 209 (Pa.

Super. 2012), appeal denied, 69 A.3d 603 (Pa. 2013) (citation omitted).

      Here, Brangan fails to develop an argument complete with citation to

relevant case or statutory authority on issues six, eight, nine, ten and

eleven.   (See Brangan’s Brief, at 24-40).         Brangan’s brief contains no

argument in support of issues eight and ten, thus he has waived those

claims.   See Pa.R.A.P. 2119(a); Giant Food Stores, LLC, supra at 444;

Lackner, supra at 29–30.         He fails to support his claims in issues six

(regarding the trial court’s failure to act upon his motion for a replevin

bond), nine (concerning the court’s refusal to consider his request for

                                       -8-
J-A17012-16



punitive damages), and eleven (concerning the trial court’s questioning him

about settlement discussions) with citation to relevant case or statutory

authority. (See Brangan’s Brief, at 29, 34, 37-40).     Accordingly, because

the deficiencies in Brangan’s brief have hindered our ability to conduct

meaningful appellate review, issues six, nine, and eleven are also waived.

See Krauss, supra at 584 (“This Court will not act as counsel and will not

develop arguments on behalf of an appellant.”) (citation omitted); Estate of

Whitley, supra at 209.

     Furthermore, we note that Feher’s brief does not develop an argument

complete with citation to relevant authority concerning his claim to a

possessive security interest. (See Feher’s Brief, at 27-28). Thus, Feher’s

second issue is waived. See Pa.R.A.P. 2119(a); Giant Food Stores, LLC,

supra at 444; Lackner, supra at 29–30.

     In Brangan’s first and second issues he argues that the court erred in

granting Feher a writ of seizure without posting a replevin bond and that its

decision granting the writ of seizure was not supported by the evidence.

(See Brangan’s Brief, at 24-28, 30-31). Brangan’s claims are moot.

     “An issue before a court is moot if in ruling upon the issue the court

cannot enter an order that has any legal force or effect.” Johnson v.

Martofel, 797 A.2d 943, 946 (Pa. Super. 2002), appeal denied, 813 A.2d

842 (Pa. 2002). A writ of seizure is issued after a hearing, when a plaintiff

proves his probable right to possession of the property.       See Pa.R.C.P.

1075.1(e). It does not concern or decide the final merits of the case.

                                    -9-
J-A17012-16



      Here, the trial court’s issuance of a writ of seizure is no longer relevant

where it has entered judgment on the final merits of the replevin action.

Accordingly, Brangan’s first two issues which challenge issuance of the writ

of seizure are moot. See Johnson, supra at 946.

      In his third and fourth issues, Brangan claims that the trial court erred

by considering the crossclaims of the Berciers and by rescinding the sales

contract between himself and the Berciers. (See Brangan’s Brief, at 28-29).

Specifically, he argues that because this is a replevin action, the issue must

be limited to title and right of possession.       (See id. at 28).     We are

constrained to agree.

      Brangan’s issue concerns the trial court’s conclusion of law, for which

our standard of review is well-settled. “In a non-jury case such as this, our

review is limited to a determination of whether the findings of the trial court

are supported by competent evidence and whether the trial court committed

error in the application of law.” Showalter v. Pantaleo, 9 A.3d 233, 235

(Pa. Super. 2010), appeal denied, 20 A.3d 489 (Pa. 2011) (citation omitted).

“Conclusions of law, . . . are not binding on an appellate court, whose duty it

is to determine whether there was a proper application of law to fact by the

[trial] court. With regard to such matters, our scope of review is plenary as

it is with any review of questions of law.” Id.

      Our case law is clear that “[t]he focus in a replevin action[] is strictly

limited to title and right of possession; all matters foreign to those limited

issues are expressly excluded from consideration and are not available as

                                     - 10 -
J-A17012-16



defenses or counterclaims.” Ford Motor Credit Co. v. Caiazzo, 564 A.2d

931, 933 (Pa. Super. 1989) (citing Blossom Products Corp. v. Natl.

Underwear Co., 191 A. 40, 42 (Pa. 1937)).      In Ford Motor Credit Co.,

this Court affirmed the trial court’s dismissal of related warranty defenses

and counterclaims reasoning “[a] warranty claim cannot be asserted as a

defense in a replevin action. Any such claims which the purchaser may have

against the seller must instead be asserted in an independent proceeding.”

Id. at 934 (citations omitted) (emphasis added).

     Here, the trial court considered the Berciers’ counterclaims together

with the within replevin actions, and, in its verdict, awarded damages and

attorneys’ fees for those claims.    (See Order, 12/19/14).     Accordingly,

because the focus of a replevin action is limited to title and right of

possession, and because all related counterclaims must be asserted in an

independent proceeding, we are constrained to conclude that the trial court

erred in considering and ruling on the Berciers’ counterclaims.         See

Showalter, supra at 235; Ford Motor Credit Co., supra at 933-34.

Therefore, we vacate those portions of the trial court’s verdict that award

damages and attorneys’ fees to the Berciers.




                                    - 11 -
J-A17012-16



       In Brangan’s fifth issue, he claims that the trial court erred in awarding

him possession of the Trailer.4         (See Appellant’s Brief, at 17, 20, 31-34).

We disagree.

              To be successful in a replevin action, the plaintiff must
       show not only title, but also the exclusive right of immediate
       possession of the property in question.          Exclusive right of
       possession means only a right which excludes the defendant.
       Thus, a plaintiff in a replevin action must show good title and
       right to possession as against the defendant, but is not required
       to set up such a title or right as against the whole world.

Ford Motor Credit Co., supra at 933 (citations and quotation marks

omitted).

       Here, the evidence clearly demonstrated that Brangan had exclusive

right of immediate possession of the Trailer with respect to Feher.          (See

Trial Ct. Op., at 14). Brangan testified at trial that he received title to the

Trailer when he originally purchased it through his company BTX Utility

Services, Inc.5     (See N.T. Trial, 8/22/13, at 49).       Furthermore, Brangan

concedes that “Feher never claimed he owned the [] Trailer[,]” and he does



____________________________________________


4
  Although Brangan’s standing to challenge a verdict entered in his favor is
questionable, we have nonetheless considered his claim to clarify the issue
of possession with respect to the replevin actions. See In re Estate of
Pendergrass, 26 A.3d 1151, 1154 (Pa. Super. 2011) (“A prevailing party is
not aggrieved and therefore, does not have standing to appeal an order that
has been entered in his or her favor.”) (citations omitted).
5
  Brangan admits that he never sought to transfer the title into his name.
(See Trial Ct. Op., at 2).



                                          - 12 -
J-A17012-16



not present any argument that Feher had title to the Trailer.          (Brangan’s

Brief, at 17).

      Accordingly, we conclude that the trial court did not err or abuse its

discretion when it awarded possession of the Trailer to Brangan rather than

Feher, where Brangan had title to the Trailer and Feher never established

any right to possess the Trailer. See Ford Motor Credit Co., supra at 933.

Brangan’s fifth issue does not merit relief.

      In his seventh issue, Brangan claims that the trial court erred by

failing to determine the monetary value of the Trailer or the amount of

special damages sustained when it issued its verdict. (See Brangan’s Brief,

at 20, 29). We are constrained to agree.

      Our standard of review of the trial court’s conclusion of law is de novo

and our scope of review is plenary. See Showalter, supra at 235.

      Pennsylvania Rule of Civil Procedure 1085 concerns judgments entered

after trial in actions in replevin. See Pa.R.C.P. 1085. It provides:

      (a) If judgment is entered after trial for the party in possession
      of the property, the judgment shall determine

         (1) the party’s right to retain possession of the property,
         and

         (2) the amount of any special damages sustained.

      (b)   If judgment is entered after trial for a party not in
      possession of the property, the judgment shall determine

         (1) the party’s right to recover possession of the property,

         (2) the money value of the property, and

         (3) the amount of any special damages sustained.


                                     - 13 -
J-A17012-16



Pa.R.C.P. 1085(a)-(b).

      Here, the trial court entered judgment after trial in favor of Brangan,

who was not in possession of the Trailer. (See Order, 12/19/14; Trial Ct.

Op., at 1). Therefore, pursuant to Rule 1085(b), the judgment was required

to determine the money value of the Trailer and the amount of any special

damages sustained.        See    Pa.R.C.P. 1085(b).       Accordingly, we     are

constrained to conclude that the trial court erred in entering judgment

without determining money value or special damages. Thus, we vacate the

judgment entered and remand to the trial court to enter judgment in

compliance with Rule 1085(b).

      In Feher’s first issue, he claims that the trial court erred in failing to

recognize that he is entitled to a possessory lien against the Trailer. (See

Feher’s Brief, at 19-22). Specifically, he argues that he agreed to store the

Trailer for Brangan’s father with a good-faith belief that he would be paid

storage fees for doing so. (See id. at 21). Therefore, he contends, he has a

possessory lien and is entitled to retain the Trailer until he is paid for storing

it. (See id. at 20). We disagree.

             It is the well-settled rule in this Commonwealth that
      possessory liens are consensual in nature and must arise from
      an agreement, either express or implied, between the owner of
      goods and the bailee who provides some service with regard to
      the goods. The consensual nature of the transaction which gives
      rise to a possessory lien is an indispensable element of the
      common law possessory lien as recognized in this
      Commonwealth. . . . A garagekeeper’s possessory lien is no
      different. His common law lien will arise where he has repaired,
      stored, or otherwise provided service to an automobile at the


                                     - 14 -
J-A17012-16


      request of the owner. . . . However, the lien will not attach as
      against one who has not authorized, expressly or impliedly, the
      repairs or services rendered.

State Farm Mut. Auto. Ins. Co. v. Jim Bowe & Sons, Inc., 539 A.2d

391, 394 (Pa. Super. 1988) (citations and quotation marks omitted).

“Possessory liens are fundamentally consensual in nature, arising from an

agreement, either express or implied between the owner of goods and

the artisan who renders services for those goods.”            Associates Fin.

Services Co., Inc. v. O’Dell, 417 A.2d 604, 606 (Pa. 1980) (citation

omitted; emphasis added).

      Here, Feher concedes that the agreement for storage of the Trailer

was between him and Brangan’s father. He agrees that he did not have any

type of agreement, either express or implied, with Brangan. (See Trial Ct.

Op., at 14). Thus, Feher is not entitled to a possessory lien on Brangan’s

Trailer, where his storage agreement was with Brangan’s father, who did not

possess the Trailer, rather than Brangan, who did.       See Associates Fin.

Services Co., Inc., supra at 606. Feher’s first issue does not merit relief.

      In his third issue, Feher claims that the trial court erred because it did

not properly apply the law of the case doctrine and the law of coordinate

jurisdiction in rendering its verdict. (See Feher’s Brief, at 28-31).

      However, we note that Feher’s Rule 1925(b) statement of errors

complained of on appeal does not explain which prior decisions he claimed

that the trial court failed to consider.   (See Trial Ct. Op., at 15; Concise

Statement of the [Errors] Complained of on Appeal, 4/23/15, at unnumbered


                                     - 15 -
J-A17012-16



page 2).      “[W]hen issues are too vague for the trial court to identify and

address, that is the functional equivalent of no concise statement at all.”

Commonwealth v. Smith, 955 A.2d 391, 393 (Pa. Super. 2008). Issues

which are so vague as to constitute no concise statement at all are waived.

See id. Therefore, this issue is waived.

      Moreover, it would not merit relief.     In his brief, Feher argues that

following the hearing on his writ of seizure, the trial court found that he had

the right to possess the Trailer. (See Feher’s Brief, at 28-29). He claims

that the court ignored this earlier decision when it entered its verdict and

granted Brangan replevin. (See id. at 30). We disagree.

      As discussed above, the standard that the trial court applies when

determining whether to issue a writ of seizure is whether a plaintiff proves

his probable right to possession of the property. See Pa.R.C.P. 1075.1(e).

Conversely, when deciding the final merits of the case, the trial court

decides whether the plaintiff has demonstrated “good title and right to

possession as against the defendant[.]” Ford Motor Credit Co., supra at

933 (citations and quotation marks omitted).

      The coordinate jurisdiction rule provides “that judges of coordinate

jurisdiction sitting in the same case should not overrule each others’

decisions.”     Commonwealth v. Starr, 664 A.2d 1326, 1331 (Pa. 1995)

(citation omitted).     The law of the case doctrine provides “that a court

involved in the later phases of a litigated matter should not reopen questions




                                      - 16 -
J-A17012-16



decided by another judge of that same court or by a higher court in the

earlier phases of the matter.” See id. (citation omitted).

       Upon review, we conclude that when the trial court issued its verdict, it

did not overrule the decision of a judge of coordinate jurisdiction or reopen

questions decided by another judge in contravention of the law of the case

doctrine. See id. The prior ruling on the writ of seizure decided that Feher

established a probable right to possession of the property at that time, not

that he had good title and right to possession as against Brangan. See Ford

Motor Credit Co., supra at 933. Accordingly, Feher’s third issue would not

merit relief.

       In his fourth and final issue, Feher claims that the trial court erred by

imposing attorneys’ fees against Feher because his actions were not dilatory,

obdurate, vexatious, arbitrary, or in bad faith.    (See Feher’s Brief, at 31-

32).   We do not decide this issue because, as discussed above, we are

constrained to vacate the judgment entered to the extent it concerns the

Berciers’ crossclaims and the related award of attorneys’ fees. (See infra,

at 11).

       We affirm the trial court’s decision that Brangan is entitled to

immediate possession of the Trailer.      However, we vacate the judgment

entered and remand to the trial court for disposition in accordance with this

memorandum.

       Judgment vacated and remanded to the trial court.            Jurisdiction

relinquished.

                                     - 17 -
J-A17012-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2016




                          - 18 -